Citation Nr: 0636986	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for colon 
cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in May 1980 after more than 20 years of 
active military service.

Service connection was previously denied for carcinoma of the 
colon due to Agent Orange exposure by an April 2000 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which found that new and material 
evidence had not been received to reopen the previously 
denied claim.  The RO in Louisville, Kentucky, currently has 
jurisdiction over the veteran's VA claims folder.

The Board notes that the RO appears to have subsequently made 
an implicit determination that new and material evidence has 
been received in that it adjudicated the merits of the 
underlying service connection claim in a January 2006 
Supplemental Statement of the Case (SSOC).  Despite the 
implicit determination reached by the RO, the Board must find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for carcinoma of 
the colon due to Agent Orange exposure by an April 2000 
rating decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

3.  The evidence received since the last prior denial in 
April 2000 was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative or redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

4.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era, and was presumptively exposed to 
herbicides therein.

5.  The preponderance of the evidence is against a finding 
that the veteran's colon cancer is causally related to active 
service, to include his presumptive herbicide exposure 
therein.


CONCLUSIONS OF LAW

1.  New and material evidence having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for colon cancer, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  Service connection is not warranted for the veteran's 
colon cancer, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent a notification letter in August 2004, which is clearly 
prior to the October 2004 rating decision that is the subject 
of this appeal.  This letter informed the veteran of the 
criteria necessary to establish service connection for the 
claimed disabilities, as well as what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established significant new requirements with 
respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.

In this case, the August 2004 letter noted the prior denial, 
informed the veteran that new and material evidence was 
required to reopen the claim, and defined new and material 
evidence by language which tracks that of the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a).  Further, this 
letter noted that the claim was previously denied because the 
evidence failed to establish any relationship between his 
claimed condition and any disease or injury during military 
service, and that the evidence must relate to this fact.  
Thus, he received adequate notice regarding the new and 
material evidence aspect of his claim pursuant to the Court's 
holding in Kent.  Moreover, for the reasons stated below the 
Board concurs with the RO's determination that new and 
material evidence has been received to reopen the claim.  As 
such, there is no prejudice to the veteran based upon any 
deficiency regarding the new and material evidence aspect of 
this case.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (the Veterans Claims Court shall "take due account of 
the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board is also cognizant of the holding of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute 
regarding the veteran's service connection claims.  Element 
(3) is in dispute, and was addressed by the August 2004 
letter noted above.  Regarding elements (4) and (5), the 
Board acknowledges that it does not appear that the veteran 
was provided with the requisite information on disability 
rating(s) or effective date(s) mandated by Dingess/Hartman.  
However, for the reasons stated below the Board concludes 
that service connection is not warranted for colon cancer.  
As such, any deficiency regarding these elements has been 
rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway, supra; Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In view of the foregoing, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
He has not indicated that he wants a hearing in conjunction 
with this appeal.  Further, the record also reflects he was 
accorded VA medical examination regarding this case in May 
2005, which, for the reasons stated below, the Board finds is 
sufficient for the equitable resolution of this case.  
Consequently, for these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra , and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the RO accorded the veteran an 
examination in relation to this claim, and the Board is 
satisfied that the duty to assist has been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that service connection is not warranted 
for the underlying disability.  Inasmuch as the RO has 
already addressed the merits of the service connection claim, 
the veteran is not prejudiced by the Board also addressing 
the merits of this case.  See Bernard, supra.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has also determined that a presumption 
for service connection is not warranted based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era for the following conditions: hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
chronic lymphocytic leukemia); abnormal sperm parameters and 
infertility; Parkinson's disease and parkinsonism; 
amyotrophic lateral sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity (excludes diabetes mellitus, type II); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tract tumors; brain tumors; AL amyloidosis (also referred to 
as primary amyloidosis); endometriosis; adverse effects on 
thyroid homeostasis; and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-46 (1994); see also 61 Fed. Reg. 57586-89 (1996); Notice 
68 Fed. Reg. 27,630-41 (2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).


Analysis.  As already noted, service connection was 
previously denied for carcinoma of the colon due to Agent 
Orange exposure by an April 2000 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

The evidence on file at the time of the April 2000 rating 
decision includes the veteran's contentions that his colon 
cancer was due to Agent Orange exposure that occurred during 
his period of active duty, his service medical records, and 
post-service medical records which cover a period through 
2000.

The veteran's service medical records contain no findings of 
colon cancer during his period of active duty, to include his 
December 1979 retirement examination.  Similarly, there was 
no findings of this disability on an August 1980 VA medical 
examination.  In fact, the first competent medical evidence 
of colon cancer appears to be in 1999, approximately 19 years 
after his separation from service.  Moreover, then, as now, 
colon cancer was not one of the conditions recognized by VA 
regulations as being presumptively related to in-service 
herbicide exposure.  See 38 C.F.R. § 3.309(e) (1999).  
Consequently, the April 2000 rating decision denied service 
connection for carcinoma of the colon stating, in part, that 
the evidence failed to establish any relationship between the 
disability and any disease or injury during military service.  

The evidence received since the time of the April 2000 rating 
decision includes a report dated in May 1990 on the 
Association Between Adverse Health Effects and Exposure to 
Agent Orange, and which indicates on the title page that it 
was generated by VA.  In pertinent part, this report includes 
statements that it was at least as likely as not that there 
was a relationship between Agent Orange exposure and colon 
cancer.  As such, this report indicates a possible causal 
relationship between colon cancer and Agent Orange exposure, 
which goes to the specific reason for the last prior denial.

The evidence received to reopen a claim is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In view of 
the foregoing, the Board finds that this additional evidence 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative nor redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  
Consequently, the Board concludes that new and material 
evidence as defined by 38 C.F.R. § 3.156(a) has been received 
to reopen the previously denied claim of service connection 
for colon cancer.  To this extent only, the benefit sought on 
appeal is allowed.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has not been 
received.  The Board must now address the merits of the 
underlying service connection claim.  In the adjudication 
that follows, the presumption that the evidence received to 
reopen the claim is presumed to be true without regard to the 
other evidence of record no longer applies.

As indicated above, the veteran's colon cancer was not 
diagnosed during service or for many years thereafter.  The 
Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board acknowledges that the record reflects the veteran 
had active service in the Republic of Vietnam during the 
Vietnam era, and, thus, was presumptive exposed to herbicides 
therein.  See 38 U.S.C.A. § 1116(f).  However, colon cancer 
is not one of the presumptive conditions recognized by VA as 
being associated with herbicide exposure.  See 3.309(e).

Regarding the aforementioned May 1990 report, the Board finds 
that it is inadequate for various reasons.  On its face 
purports to be a "classified" report, "not for publication 
and release to the general public," generated within the VA 
in 1990. Evidently, the veteran downloaded the document from 
a non-government Internet web site.  The Board also notes 
that the document is not a medical treatise and there is no 
indication that the author is a medical professional.  See 
Mattern v. West, 12 Vet. App. 222 (1999), (medical treatise 
evidence can provide important support when combined with an 
opinion of a medical professional); see also Wallin v. West, 
11 Vet. App, 509 (1998), (medical treatise evidence could 
discuss generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least a 
plausible causality based on objective facts).  Further, the 
document is dated over 15 years ago and, as such, is of 
questionable relevance. 

The inadequacy of the May 1990 report is also highlighted by 
the fact that that the establishment of service connection 
based on direct causation pursuant to Combee, supra, carries 
an exceptionally difficult burden of proof.  Claims based on 
Agent Orange exposure are unique in that entitlement, under 
the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307 and 3.309, is based on an analysis of scientific 
evidence.  Section 3 of the Agent Orange Act of 1991 directed 
the Secretary of VA to seek to enter into an agreement with 
the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in the Republic of 
Vietnam and each disease suspected to be associated with such 
exposure.  As detailed above, the Secretary determined, based 
on sound medical and scientific evidence, that a positive 
association (i.e., where the credible evidence for the 
association was equal to or outweighed the credible evidence 
against the association) existed between exposure to an 
herbicide agent and the disorders listed in the statute, and 
that no such presumption was warranted for any other 
condition.  

The Board further notes that the veteran was accorded a VA 
medical examination in May 2005 for the specific purpose of 
evaluating this claim.  At this examination, the examiner 
noted that the veteran's VA claims folder had been reviewed.  
The examiner diagnosed adenocarcinoma of the colon status-
post resection with left hemicolectomy, currently with no 
evidence of cancer recurrence.  Moreover, the examiner opined 
that it was less likely as not that the current colon cancer 
was related to herbicide exposure.  No competent medical 
opinion is of record which specifically refutes the opinion 
of the May 2005 VA examiner.

The record reflects that the veteran has identified the case 
of another veteran who was purportedly granted service 
connection for colon cancer on the basis of Agent Orange 
exposure.  However, the facts of that individual's claim are 
not currently before the Board, nor does it appear they would 
have a bearing upon the specific facts of the veteran's own 
case.  Simply put, they are two different individuals, and 
the specific facts and circumstances of their respective 
cases are not and would not be the same.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's colon cancer is causally related to active service, 
to include his presumptive herbicide exposure therein.  
Consequently, the claim must be denied.


ORDER

New and material evidence having been received that is 
sufficient to reopen the claim of entitlement to service 
connection for colon cancer, the claim is reopened.  To this 
extent only, the benefit sought on appeal is allowed.

Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


